—Judgment of foreclosure and sale, Supreme Court, New York County (William McCooe, J.), entered December 23, 1997, confirming the Referee’s report dated July 23, 1997, and ordering the subject premises sold at public auction, unanimously affirmed, with costs.
Plaintiff established a prima facie case of ownership and nonpayment by introduction of the consolidated mortgage and *165assignment into evidence, and oral testimony of the principal amount due (see, Isaacson v Karpe, 84 AD2d 868; Keahon v Spinelli, 135 AD2d 503). It was not error to apply the 24% annual interest rate upon default provided in the mortgage documents (see, Stein v American Mtge. Banking, 216 AD2d 458; compare, Banque Nationale v 1567 Broadway Ownership Assocs., 248 AD2d 154). We have considered defendant’s remaining arguments and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.